Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-1223

IN RE: DALE E. DUNCAN,
                      Respondent.
Bar Registration No. 370591                              BDN: 72-14

BEFORE:       Thompson, Associate Judge, and Ferren and Farrell, Senior Judges.

                                       ORDER
                               (FILED - February 5, 2015)

       On consideration of the certified order revoking respondent’s license to
practice law in the state of Virginia, this court’s November 10, 2014, order
suspending respondent pending further action of the court and directing him to show
cause why the functionally equivalent reciprocal discipline in the form of disbarment
should not be imposed, and the statement of Bar Counsel regarding reciprocal
discipline, and it appearing that respondent has failed to file a response to this court’s
order to show cause or the affidavit required by D.C. Bar R. XI, §14 (g), and it
further appearing that respondent has twice been suspended for a period of two years
as reciprocal discipline but has failed to file his D.C. Bar R. XI, §14 (g) in either
case, In re Dale E. Duncan, 67 A.3d 1056 (D.C. 2013); In re Dale E. Duncan, 21
A.3d 1003 (D.C. 2011), it is

       ORDERED that Dale E. Duncan is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period that must
pass before one is eligible to file for reinstatement will not begin to run until such
time as he files a D.C. Bar. R. XI, § 14 (g) affidavit.

                                           PER CURIAM